Citation Nr: 1139009	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-38 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine 


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical services, to include transportation, rendered at Cary Medical Center (MC) on April 15, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Department of Veterans Affairs (VA) Medical Center (MC) located in Togus, Maine, which disapproved a claim for payment of unauthorized inpatient/ancillary service provided by Cary MC on April 15, 2007. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran is service connected for postoperative duodenal ulcer with hiatal hernia and dumping syndrome, rated as 60 percent disabling, along with a total disability rating based on individual unemployability (TDIU), effective as of June 1, 1978, the disability having been found to be permanent in nature. 

3.  The medical services provided at Cary MC, to include transportation by ambulance, were not for conditions of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized non-VA medical expenses incurred on April 15, 2007, are not met.  38 U.S.C.A. §§ 503, 1703, 1725, 1728, 1750, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121, 17.1000-1008 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: 

(1) For an adjudicated service-connected disability;  

(2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; 

(3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability; 

(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and 

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998). 

The provisions in 38 C.F.R. § 17.120 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]. 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Appellants Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the appellant or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of appellants, primarily those who receive emergency treatment for a service-connected disability). 
See 38 C.F.R. § 17.1002.

Again, the criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson. 

The term "emergency treatment" means medical care or services furnished: 

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them before hand would not be reasonable; 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until such time as the Veteran can be transferred safely to a Department facility or other Federal facility. 

38 U.S.C.A. § 1725(f)

The Board notes that on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veterans mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment," specifically subsection (C) to read: 

(C) until

(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if -

(I) at the time the veteran could have been transferred safely to a Department or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and 

(II) the non-Department facility in which such medical care or serves was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 

38 U.S.C.A. § 1725 (West 2002 & Supp. 2010) 

With regard to the retroactivity of the Veterans' Mental Health and Other Care Improvements Act of 2008, in Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 (1994), the United States Supreme Court recognized that "retroactivity is not favored in the law" and "the presumption against retroactive legislation is deeply rooted in our jurisprudence."  At the same time, "[a] statute does not operate 'retrospectively' merely because it is applied in a case arising from conduct antedating the statute's enactment or upsets expectations based in prior law."  Id. at 269 (internal citations omitted).  Therefore, in analyzing whether a particular statute should be applied to a case that originated before the statute was passed, a court "must ask whether the new provision attaches new legal consequences to events completed before its enactment."  Id. at 269-70. 

To determine whether the application of a new statute would have retroactive effect, the Supreme Court has held that the following three factors should be considered: (1) whether it would impair rights possessed by a party when he acted, (2) whether it would increase a party's liability for past conduct, or (3) whether it would impose new duties with respect to already completed transactions.  Id. at 280.  If the statute is found to have a retroactive effect, then "our traditional presumption teaches that it does not govern absent clear congressional intent favoring such a result."  Id. 

The U.S. Court of Appeals for the Federal Circuit has created a three-part test encompassing the factors laid out in Landgraf: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruise v. United States, 397 F.3d 1358, 1363-64 (Fed. Cir. 2005) (quoting Landgraf, 511 U.S. at 270.  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003) (discussing that most statutes and regulations liberalizing the criteria for entitlement to a benefit may be applied to pending claims because they would affect only prospective relief).

The Veteran is seeking payment or reimbursement for the private medical care, to include transportation by ambulance, from Cary MC on April 15, 2007.  While the Veteran does not contend that the services were previously authorized in advance by VA, he does maintain that a VA facility was not feasibly available at the time of care by Cary MC on April 15, 2007, and that such care was rendered in a medical emergency of such nature that delay would have been hazardous to the Veteran's life or health.

Treatment records associated with the claims folder reveal that the Veteran was taken by ambulance to Cary MC on April 15, 2007.  In the initial ambulance/EMT assessment notes, it was indicated that the Veteran came to the ambulance station complaining of pain on his right side.  He stated that the pain would come and go.  The Veteran indicated that he had had this for over one week.  He noted that he had had a friend who had pain like this and it was his appendix.  The pain was reported to be in the upper right abdominal quadrant.  The area was noted to be tender on palpation.  The pain was described as about a 2 on a scale of 1-10.  The Veteran indicated that he called his doctor's office and that he has an appointment with his doctor on April 24th.  The Veteran stated that since his pain onset he had had hot flashes in his face.  The Veteran was given oxygen through a nasal cannula and an IV was started.  He was noted to be resting comfortably.  There were no problems noted on route.  The Veteran reported having Chinese food for dinner and coffee.  He had had no alcohol.  He denied shortness of breath or any other pain.  The Veteran was taken to Cary MC and transferred to the care of the Emergency Room nurse. 

In the Emergency Room Report, it was indicated that the Veteran had been having intermittent crampy right lower quadrant pain for about a week that seemed to be getting more severe.  Lately it had been lasting most of the night.  The physician stated that it was difficult to ascertain, since the Veteran was somewhat vague with his answers, as to what finally caused him to call an ambulance at roughly midnight for evaluation in the Emergency Department but insofar as the physician could tell he was concerned that it seemed to be getting worse.  The physician indicated that the Veteran seemed concerned about letting him know that he had had an appointment with his doctor at the VA clinic in January but was not told that he had to fast for some blood work.  The Veteran had an appointment rescheduled for June, which they again rescheduled for roughly two weeks later, but the examiner noted that he was unable to ascertain why this was significant for the current visit.  

The Veteran denied any nausea, vomiting, or diarrhea.  He had had a normal bowel movement earlier in the day.  The examiner noted that the Veteran reported that he had phoned the VA clinic today and was told to come to the Emergency Department for blood work.  The examiner stated it was unclear why the end point of that was a 1:00 AM visit to the Emergency Department, providing factual evidence against this claim.  The physician stated it was equally unclear why the Veteran called the ambulance and was brought to Cary Medical Center, bypassing Fort Kent, but he presumed that this was because he saw Dr. Shaw at the VA Clinic and was working under the assumption that Dr. Shaw was somehow affiliated with this facility.  

Physical examination revealed that the Veteran's abdomen was soft, nontender, and distended.  Bowel sounds were positive.  The Veteran had mild right lower quadrant tenderness about 2 cm superior to McBurney's point with no guarding, rebound, or rigidity. 

Diagnostic workup showed a rather impressive ball of stool in the right lower quadrant.  A CT scan of the abdomen and pelvis showed no evidence of obstruction, no inflammatory changes in the appendix, no pericecal inflammation, no diverticulitis, and no aneurysm.  

The Veteran remained stable throughout the ER visit.  An IV was established and he was hydrated with normal saline and given Toradol 30 mg intravenously.  After drinking the first liter of oral contrast the Veteran was noted to be having a significant amount of palpable intestinal spasm and was having worsening of discomfort.  He was then given Bentyl 20 mg IM with excellent relief.  It was the examiner's assessment that the Veteran had nonspecific abdominal pain.  The Veteran was given a prescription for Bentyl 20 mg tablets and told to rest.  The physician noted that due to dumping syndrome, when the Veteran had bowel preparation for colonoscopy in the past he had profound diarrhea for several days with severe cramps and pain; therefore, if the Veteran had had no bowel movement by tomorrow he was to try an over-the-counter laxative, which the Veteran stated he did not think he would need it.  The Veteran reported that he knew his body quite well and that after the oral contrast he was quite sure that he would have significant bowel movements.  

In the August 2007 determination, it was indicated that for benefits to be paid, a medical emergency had to have existed.  It was concluded that care and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  

In a September 2007 report, the VA Clinical Director indicated that the Veteran's treatment was non-emergent, providing more evidence against this claim.  

In a September 2007 statement, the Veteran reported that he was having pains in his stomach so he called the ambulance and they took him to Cary MC.  He stated that he told them to call VA to get authorization for his care.  He reported that instead they took his Medicare card and never bothered calling VA.  He noted that this was not his fault.  It was his feeling that he should not be responsible for these bills.  

In his November 2007 notice of disagreement, the Veteran indicated that he was at his residence on April 15, 2007, when he began experiencing pain in his right abdomen.  He reported that he had had this pain all day and thought it was going to pass.  The Veteran stated that it came to the point that he was in so much pain that he thought he was going to pass out and could not drive himself to the emergency room.  He stated that he contacted the ambulance department that was 200 feet from his house.  They picked him up and took him to Cary MC.  While in the ambulance they administered an IV.  He noted that he gave the ambulance driver his VA card as he was not in a position to care for himself.  The ambulance people gave his VA card to the Emergency people.  

The Veteran indicated that while at the emergency room, the doctor examined him and sent him for a test.  He noted that they gave him a gallon of stuff to drink.  The Veteran stated that he told them that he could not drink this as he had dumping syndrome.  He indicated that he drank some of it anyway and started to feel really sick and shaky.  He reported that he went to the restroom and dumped everything that was in his stomach.  He indicated that he became very sick and signaled the nurse for help and he was given a shot which relaxed him.  The Veteran stated that the doctor checked on him again and he had no pain.  He was let go to the care of his brother-in-law.  He reported that he suffered for two days with diarrhea.  The Veteran indicated that he was able to control this condition with medication that was prescribed by his VA physician.  

In his November 2007 substantive appeal, the Veteran noted that he was service-connected for the condition that required emergent care.  He stated that he had been repeatedly told that if he experienced severe pain in the abdomen he should get to the emergency room immediately.  

As noted above, the Veteran is service-connected for postoperative duodenal ulcer with hiatal hernia and dumping syndrome and has had a TDIU in effect since June 1, 1978, which has been deemed permanent and total.  The Board further observes that the Veteran sought treatment for abdominal pain.  

The only remaining criteria is whether the Veteran's situation at the time of his emergency room treatment would have been considered emergent.  In this regard, the Board notes that the Veteran, while being transported, and at the time of admission, indicated that this condition had been occurring for the past week.  The Board further observes that in the ambulance report, it was noted that the Veteran described his pain as a 2 on a scale of 1 to10, with 10 being the worst.  The Board further observes that the Veteran denied having any nausea, vomiting, or diarrhea at the time of his admission.  He also stated that he had had a normal bowel movement earlier in the day.  Moreover, the examining physician indicated that the Veteran was unclear as to what finally caused him to call an ambulance at midnight and why the Veteran had to come to the ER at 1:00 AM, in part, to have blood work drawn, as he claimed that he had been told to do by VA.  Furthermore, physical examination performed at the time of admission revealed that he was in no acute distress and Veteran's condition was noted to remain stable throughout the course of his hospitalization.  

All of these facts undermine the Veteran's contentions that he believed his situation was an emergency, undermining his statements to the Board, providing evidence against his claim that is of greater probative weight than the Veteran's contentions. 

In addition, the final diagnosis was nonspecific abdominal pain.  Based upon the above, the objective medical evidence, including statements from the Veteran, as to the pain he was experiencing, does not demonstrate that an emergent condition existed, either in transport or at the time of admission to the Cary MC.  The Board finds no reasonable basis to conclude on the facts of this case that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect that delaying medical treatment for the above symptoms (conditions which had apparently been problematic for a period of time as opposed to being of sudden onset) would result in placing the health or bodily functioning of that individual in serious jeopardy.  Because the Veteran does not meet all of the requirements of 38 C.F.R.  § 17.1002, reimbursement is prohibited.  The Board need not go into whether he meets any of the other criteria, as the failure to meet any of them precludes payment or reimbursement of unauthorized medical expenses.  See Melson v. Derwinski, 1 Vet. App. 334.

Thus, the preponderance of the evidence is against his unauthorized medical expenses claim such that it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A.  However, as this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. § 1728, the notice provisions are not applicable.  In such situations, an opinion from the VA General Counsel held that the VA is not required to provide notice of the information and evidence necessary to substantiate a claim or required to develop the evidence to substantiate a claim where that claim cannot be substantiated because there was no legal basis for the claim or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOGCPREC5-2004 (June 23, 2004).  Furthermore, the provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements. 

Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, a Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

In the April 2007 decision and the November 2007 statement of the case, the Veteran was informed of the evidence that VA had considered, the pertinent laws and regulations, and the reasons and bases for VA's decision.  These documents collectively cited to the provisions which govern the reimbursement of unapproved emergency care of service-connected disabilities.  Therefore, the Board is satisfied that the VAMC did consider the relevance of these provisions to the claim.  The Veteran was clearly informed of what type of evidence was required to establish such a claim, that is, evidence that the care in question was done for a medical emergency. 

The Veteran was informed of his appellate rights, to include appearing before VA at a hearing on appeal, if so desired.  Finally, all medical evidence regarding the reported non-VA medical treatment in April 2007 has been obtained and associated with the claims file.  Based on the above analysis, the Board finds that VA has fulfilled its duty to assist the Veteran in the development of the current claim. 

To the extent that VA in anyway has failed to fulfill any duty to notify and assist the appellant, the Board finds that error to be harmless.  See 38 C.F.R. § 20.1102, see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The "harmless error doctrine" is applicable when evaluating VA's duty to notify and assist).  Of course, an error is not harmless when it "reasonably affected the outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As noted above, the Veteran was clearly aware that in order to receive benefits under these provisions, he would have to show that various criteria were met.  As the Veteran is aware of the need to submit evidence on this matter, further remand merely to tell the Veteran what he apparently already knows would needlessly delay a final decision.  Ultimately, any oversight is harmless error.  In this regard, while perfection is an aspiration, the failure to achieve it in the administrative process, as elsewhere in life, does not, absent injury, require a repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Based on the above analysis, the Board determines that no reasonable possibility exists that further assistance would aid in the substantiation of the Veteran's claim.  In addition, as the Veteran has been provided with the opportunity to present evidence and arguments on his behalf, appellate review is appropriate at this time. See Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

Entitlement to payment or reimbursement for unauthorized medical services, to include transportation to Cary MC, on April 15, 2007, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


